DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' Response to Notice of Non-Compliant Amendment, received 11-17-2020, is acknowledged.  Claims 70-74, and 78-83 have been amended.  Claims 75, 76, and 89 have been canceled.
Claims 70-74, and 77-88 are pending and under consideration.
Rejections/Objections Withdrawn or Moot
The objection to claim 70 because of the following: all bacterial names must be in italics for consistency with pages 1, 49, and 50 of the specification is withdrawn in light of the claim amendment.
The objection to claim 71 because of the following: all bacterial names must be in italics for consistency with pages 1, 49, and 50 of the specification is withdrawn in light of the claim amendment.
The objection to claim 72 because of the following: all bacterial names must be in italics for consistency with pages 1, 49, and 50 of the specification is withdrawn in light of the claim amendment.
The objection to claim 73 because of the following: all bacterial names must be in italics for consistency with pages 1, 49, and 50 of the specification is withdrawn in light of the claim amendment.
The objection to claim 74 because of the following: all bacterial names must be in italics for consistency with pages 1, 49, and 50 of the specification is withdrawn in light of the claim amendment.
The objection to claim 79 because of the following: all bacterial names must be in italics for consistency with pages 1, 49, and 50 of the specification is withdrawn in light of the claim amendment.
The objection to claim 80 because of the following: all bacterial names must be in italics for consistency with pages 1, 49, and 50 of the specification is withdrawn in light of the claim amendment.
The objection to claim 81 because of the following: all bacterial names must be in italics for consistency with pages 1, 49, and 50 of the specification is withdrawn in light of the claim amendment.
The objection to claim 82 because of the following: all bacterial names must be in italics for consistency with pages 1, 49, and 50 of the specification is withdrawn in light of the claim amendment.
The objection to claim 83 because of the following: all bacterial names must be in italics for consistency with pages 1, 49, and 50 of the specification is withdrawn in light of the claim amendment.
The rejection of claims 75, 76, and 89 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for whether the compositions utilized and claimed consist of only one species from the group of bacteria in each claim, or, if each compositions consist of all of the species in each claim, is moot in light of the cancelation of the claims.
The rejection of claims 75, and 76 under 35 U.S.C. 101 because the claimed inventions are directed to non-statutory subject matter, is moot in light of the cancelation of the claims.
The rejection of claim 73 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for dependence from a canceled claim 3, is withdrawn in light of the claim amendment.
The rejection of claim 75 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for "prebiotics" and "probiotics", is moot in light of the cancelation of the claim.
The rejection of claim 76 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for "formulated for oral administration" or "formulated for rectal administration", is moot in light of the cancelation of the claim.
The rejection of claims 75, 76, and 89 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for "an acute inflammatory condition", is moot in light of the cancelation of the claims.
The rejection of claim 89 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for "an acute inflammatory condition", is moot in light of the cancelation of the claim.
The rejection of claim 89 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for "prebiotics" and "probiotics", is moot in light of the cancelation of the claim.
The rejection of claims 70-74, and 77 under 35 U.S.C. 101 because the claimed inventions are directed to non-statutory subject matter, is withdrawn in light of the claim amendments.
The rejection of claims 78-80, and 84-88 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for "an acute inflammatory condition", is withdrawn in light of the claim amendments.
The rejection of claims 81-88 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for "an acute inflammatory condition", is withdrawn in light of the claim amendments.
The rejection of claims 78-88 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for whether the compositions utilized and claimed consist of only one species from the group of bacteria in each claim, or, if each composition consist of all of the species in each claim, is withdrawn in light of the claim amendments.


New Rejections Necessitated by Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 72-74 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As newly amended, claim 72 is now the pharmaceutical composition of claim 70, further comprising bacteria selected from one or more species selected from: Faecalibacterium prausnitzii, Subdoligranulum variabile, Anaerostipes caccae, Marvinbryantia formatexigens, Clostridium scindens, and Ruminococcus bromii.
	As newly amended, claim 73 is now the pharmaceutical composition of claim 72, wherein the comprising bacteria selected from Faecalibacterium prausnitzii DSM17677, Subdoligranulum variabile DSM15176, Anaerostipes caccae DSM 14662,  Marvinbryantia formatexigens DSM14469, Clostridium scindens ATCC35704, and Ruminococcus bromii YE202.
	As newly amended, claim 74 is the pharmaceutical composition of claim 70, further comprising a biologically pure culture of a strain of species Akkermansia muciniphila.
	Newly amended claim 70 is now a pharmaceutical composition comprising a capsule containing bacteria and a pharmaceutically acceptable carrier, wherein the bacteria comprise one or more biologically pure cultures of strains selected from species selected from the group consisting of: Megamonas funiformis. Megamonas hypermegale, Acidaminococcus intestine, Bacteroides massiliensis, Bacteroides stercoris, Alistipes putredinis, and Bifidobacterium adolescentis.
	Because newly amended claim 1 now recites that the selected bacteria are within a capsule, claims 72-74 are now unclear if the additional Faecalibacterium prausnitzii, Subdoligranulum variabile, Anaerostipes caccae, Marvinbryantia formatexigens, Clostridium scindens, Ruminococcus bromii, and Akkermansia muciniphila are also within the capsule or outside the capsule.
	In addition, it is unclear if the additional bacteria are also "biologically pure cultures".
Claims 78-80, and 84-88 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As newly amended, claim 78 is now a method of modulating an immune response in a subject, the method comprising administering a composition comprising a pharmaceutically acceptable carrier and a non-Clostridium clusters IV and XlVa bacteria to the subject.
	It is now unclear what immune responses are encompassed by the claimed method.  For example, does the scope of the instant claim encompass anti-tuberculosis immune responses?
	Claims 79, 80, and 84-88 depend from claim 78, but do not clarify the issue.
Claims 78-80, and 84-88 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treatment of allergen hypersensitivity or an acute or chronic inflammatory condition in a subject, does not reasonably provide enablement for modulation of all immune responses.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 

	As newly amended, claim 78 is now a method of modulating an immune response in a subject, the method comprising administering a composition comprising a pharmaceutically acceptable carrier and a non-Clostridium clusters IV and XlVa bacteria to the subject.
	Thus, the scope of claim 78 has been changed from modulation of immune responses comprising one or more of preventing, desensitizing, or treating an allergen hypersensitivity or an acute or chronic inflammatory condition in a subject, to modulation of all immune responses.
	However, the instant specification only teaches that the methods result in immune modulation to decreased inflammatory response and /or allergen desensitization. (page 1, lines 5-13; page 25, lines 30-32)
	Claims 79, 80, and 84-88 depend from claim 78, but do not correct the failure to comply with the scope of enablement requirement.
	Thus, the newly amended claims now contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors had possession of the claimed invention, i.e., method of modulating all immune responses by administering a composition comprising a pharmaceutically acceptable carrier and a non-Clostridium clusters IV and XlVa bacteria to the subject.
Claims 81-88 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treatment of allergen hypersensitivity or an acute or chronic inflammatory condition in a subject, does not reasonably provide enablement for modulation of all immune responses.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
	As newly amended, claim 81 is now a method of modulating an immune response in a subject, the method comprising administering a composition comprising a pharmaceutically acceptable carrier and one or more biologically pure cultures culture of strains selected from species selected from the group consisting of a strain from species: Megamonas funiformis, Megamonas hypermegale, Acidaminococcus intestine, Bacteroides massiliensis, Bacteroides stercoris, Alistipes putredinis, Bifidobacterium adolescentis, Faecalibacterium prausnitzii, Subdolisranulum variabile, Anaerostipes caccae, Marvinbryantia formatexigens, Clostridium scindens, and Ruminococcus bromii.
	Thus, the scope of claim 81 has been changed from modulation of immune responses comprising one or more of preventing, desensitizing, or treating an allergen hypersensitivity or an acute or chronic inflammatory condition in a subject, to modulation of all immune responses.
	However, the instant specification only teaches that the methods result in immune modulation to decreased inflammatory response and /or allergen desensitization. (page 1, lines 5-13; page 25, lines 30-32)
	Claims 82-88 depend from claim 81, but do not correct the failure to comply with the scope of enablement requirement.
	Thus, the newly amended claims now contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors had possession of the claimed invention, i.e., method of modulating all immune responses by administering a composition comprising a pharmaceutically acceptable carrier and one or more biologically pure cultures culture of strains selected from species selected from the group consisting of a strain from species: Megamonas funiformis, Megamonas hypermegale, Acidaminococcus intestine, Bacteroides massiliensis, Bacteroides stercoris, Alistipes putredinis, Bifidobacterium adolescentis, Faecalibacterium prausnitzii, Subdolisranulum variabile, Anaerostipes caccae, Marvinbryantia formatexigens, Clostridium scindens, and Ruminococcus bromii  to the subject.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Newly amended claims 70, 72, and 77 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Borody (U.S. Pub. No. 2014/0234260, August 21, 2014).
	Newly amended claim 70 is now a pharmaceutical composition comprising a capsule containing bacteria and a pharmaceutically acceptable carrier, wherein the bacteria comprise one or more biologically pure cultures of strains selected from species selected from the group consisting of: Megamonas funiformis, Megamonas hypermegale, Acidaminococcus intestine, Bacteroides massiliensis, Bacteroides stercoris, Alistipes putredinis, and
 Bifidobacterium adolescentis.
	Newly amended claim 72 is the pharmaceutical composition of claim 70, further comprising bacteria selected from one or more species selected from: Faecalibacterium prausnitzii, Subdoligranulum variabile, Anaerostipes caccae, Marvinbryantia formatexigens, Clostridium scindens, and Ruminococcus bromii.
	Claim 77 is the pharmaceutical composition of claim 70, wherein the bacteria are alive.
	Borody teaches a pharmaceutical composition comprising a capsule containing live bacteria and a pharmaceutically acceptable carrier, wherein the bacteria comprises Bacteroides stercoris, Bifidobacterium adolescentis, and Clostridium scindens. (Abstract; paragraphs 0035, 0036, 0074; claims 1, 5, 7, 8, 10)
Newly amended claims 70-72, and 77 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feng et al. (CN104546938, April 29, 2015).
	Newly amended claim 70 is now a pharmaceutical composition comprising a capsule containing bacteria and a pharmaceutically acceptable carrier, wherein the bacteria comprise one or more biologically pure cultures of strains selected from species selected from the group consisting of: Megamonas funiformis, Megamonas hypermegale, Acidaminococcus intestine, Bacteroides massiliensis, Bacteroides stercoris, Alistipes putredinis, and
Bifidobacterium adolescentis.
	Newly amended claim 71 is now the pharmaceutical composition of claim 70, wherein the bacteria comprise a biologically pure culture of: Megamonas funiformis DSM19343, Megamonas hypermegale DSM1672, Acidaminococcus intestine DSM21505, Bacteroides massiliensis DSM17679, Bacteroides stercoris ATCC43183 / DSM19555, Alistipes putredinis DSM17216, and Bifidobacterium adolescentis ATCC15703.
	Newly amended claim 72 is the pharmaceutical composition of claim 70, further comprising bacteria selected from one or more species selected from: Faecalibacterium prausnitzii, Subdoligranulum variabile, Anaerostipes caccae, Marvinbryantia formatexigens, Clostridium scindens, and Ruminococcus bromii.
	Claim 77 is the pharmaceutical composition of claim 70, wherein the bacteria are alive.
	Feng et al. teaches a pharmaceutical composition comprising a capsule containing live bacteria and a pharmaceutically acceptable carrier, wherein the bacteria comprises Megamonas hypermegale DSM1672 (abstract; Summary of the invention, lines 7, 10, 20, 24, 33; Detailed description of the invention, lines 12-16, 40-55; claims 2, 4, 7)




Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
/Rodney P Swartz, Ph.D./Primary Examiner, Art Unit 1645                                                                                                                                                                                                        March 2, 2021